DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Agent Kyu Wan Ruy on 11/17/2021.
           Claims 2 and 14 are cancelled.
 	In claim 3, line 1, replace word "claim 2” with --claim 1--.
           In claim 15, line 1, replace word "claim 14” with  --claim 13--.


The application has been amended as follows: 
3.       (Currently Amended).
           Claim 1. A display device, comprising: a display panel which includes a display area and a non-display area surrounding the display area, the display panel including a plurality of driving lines disposed in the non-display area, and a plurality of driving pads connected to the plurality of driving lines; a plurality of side electrodes disposed on a side surface of the display panel and in contact with side surfaces of the plurality of wherein the first driving pad receives a first control signal having a first potential, the second driving pad receives a second control signal having a second potential, the third driving pad receives a third control signal having a third potential, and a potential difference between the first control signal and the second control signal is different from a potential difference between the second control signal and the third control signal.

 	Claim 13. A display device, comprising: a display panel which includes a display area and a non-display area surrounding the display area, the display panel including a plurality of driving lines disposed in the non-display area, a plurality of driving pads connected to the plurality of driving lines, and a floating pad disposed between adjacent driving pads, the floating pad being in a floating state; a plurality of side electrodes on a side surface of the display panel and in contact with side surfaces of the plurality of driving pads; and a flexible film that includes a plurality of lead electrodes in contact with the plurality of side electrodes, wherein the plurality of driving pads include a first driving pad, a second driving pad and a third driving pad sequentially arranged in a first direction, wherein the first driving pad receives a first control signal having a first potential, the second driving pad receives a second control signal having a second potential, 34the third driving pad receives a third control signal having a third potential, and a potential difference between the first control signal and the second control signal is different from a potential difference between the second control signal and the third control signal.

Allowable Subject Matter
4.         Claims 1, 3-12-13 and 15-20 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach” A display device, comprising: a plurality of side electrodes disposed on a side surface of the display panel and in contact with side surfaces of the plurality of driving pads; and a flexible film that includes a plurality of lead electrodes in contact with the plurality of side electrodes, wherein the plurality of driving pads include a first driving pad, a second driving pad and a third driving pad which are sequentially arranged in a first direction, and wherein a first interval between the first driving pad and the second driving pad is different from a second interval between the second driving pad and the third driving pad, wherein the first driving pad receives a first control signal having a first potential, the second driving pad receives a second control signal having a second potential, the third driving pad receives a third control signal having a third potential, and a potential difference between the first control signal and the second control signal is different from a potential 
           Claims 3-12, and 15-20 are also allowed as being directly or indirectly dependent of the allowed base claim 1 and 13.

Relevant Arts
6)        A) Chung et al.  (US 2016/0335973 A1) teaches A display panel has a display area and a non-display area surrounding the display area, and the display panel includes scan lines, data lines, pixel structures, at least one driving device, capacitor electrode lines, and compensation capacitors. Each pixel structure includes an active device, a pixel electrode, and a storage capacitor. The driving device is located in the non-display area and is electrically connected to the pixel structures. The capacitor electrode lines extend to the display area from the non-display area and are electrically 

             B) Park et al. (US 2017/0194412 A1) teaches An organic light emitting diode display panel includes data lines arranged in a first direction; gate lines arranged in a second direction to cross the data lines; a driving voltage line arranged in the first direction; a reference voltage line arranged in the first direction; data pads respectively at ends of corresponding ones of the data lines; a driving voltage pad at an end of the driving voltage line; and a reference voltage pad at an end of the reference voltage line. A first distance is defined between the driving voltage pad and an adjacent data pad, a second distance is defined between adjacent ones of the data pads, and a third distance is defined between the reference voltage pad and an adjacent data pad. At least two of the first distance, the second distance, and the third distance are different from each other. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung et al.  (US 2016/0335973 A1) and Park et al. (US 2017/0194412 A1).


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848